PER CURIAM.
The same questions are involved in this case as were involved in the case of Gilbert v. Canyon County, this day decided by this court and reported ante, p. 437, 94 *450Pac. 1027. The only difference between the two cases being' that in this case it was proposed to construct a bridge across Boise river at Middleton in said county, and issue bonds for the purpose of raising funds to construct the same in the sum. of $26,000. The proceedings and records of the board, however, were identical, and on the authority of Gilbert v. Canyon County, the decision of this court heretofore rendered is-reversed and the judgment of the trial court is affirmed. Costs awarded to the respondent.
The attorneys in this case are the same as in the ease of Gilbert v. Canyon County.